Citation Nr: 9929220	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-16 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus has been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for tinnitus.

The veteran filed an initial claim for bilateral hearing loss 
that was denied by RO decisions in June and August 1991, for 
which he neither filed nor perfected an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103 (1998).  Another claim for service 
connection for hearing loss was made by the veteran in June 
1995 in a VA Form 9 which served as a substantive appeal as 
to the tinnitus issue.  The veteran's claim of entitlement to 
service connection for hearing loss was denied by RO decision 
in a June 1996 Supplemental Statement of the Case.  The 
veteran did not appeal this RO determination.  In August and 
September 1999, through his representatives in a VA Form 646 
and written brief, the veteran presented a claim to VA for 
service connection for hearing loss.  Therefore, the issue of 
service connection for hearing loss, to include whether new 
and material evidence sufficient to reopen that claim has 
been presented, has not been adjudicated by the RO.  Since 
that issue is not currently on appeal, it will be discussed 
no further herein.  The Board hereby refers that issue to the 
RO for consideration.


FINDINGS OF FACT

1. In June and August 1991, the RO located in Anchorage, 
Alaska denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran did not file 
a notice of disagreement within one year of notice of the 
RO's determination.

2. Evidence submitted since the August 1991 RO rating 
decision is cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1. The RO's August 1991 rating decision which denied service 
connection for tinnitus became final one year after the 
veteran was notified of the decision.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103 (1998).

2. Evidence submitted since the August 1991 rating decision 
is not new and material; thus, the veteran's claim of 
entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for tinnitus.  In essence, he contends that 
tinnitus began during service and was aggravated by a motor 
vehicle accident many years after he left service.  Implicit 
in the veteran's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen the previously denied claim of entitlement to service 
connection for tinnitus.

In the interest of clarity, the Board will initially review 
law and regulations pertaining to this claim.  The factual 
background of this case will then be described.  Finally, the 
Board will analyze the veteran's claim and render a decision.


Applicable Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).                    
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

In February 1968, upon entrance into service, the veteran 
responded affirmatively to the question concerning ear, nose 
and throat trouble on his report of medical history.  The 
examiner noted "sore throats"  The accompanying clinical 
evaluation reflects "normal" for ears.  In a report of 
medical history completed in September 1969 in conjunction 
with his separation physical examination, he again responded 
affirmatively to the question concerning ear, nose and throat 
trouble.  The accompanying clinical evaluation is blank.

There are no complaints referable to tinnitus for over two 
decades after service.  

Records of S.S., M.D. indicate that the veteran sought 
treatment for tinnitus in April 1990.  He had been in a motor 
vehicle accident, and stated, in writing, "a couple of days 
following accident, I noticed ringing in my right ear.  In an 
April 1990 questionnaire, the veteran responded affirmatively 
to the question "noises in ears?, In response to the 
question "What does it sound like?", the veteran responded: 
"ringing".  The veteran reported that he had been knocked 
unconscious in a car accident and also reported exposure to 
gunfire.  Dr. S. stated in a May 1991 letter, 
". . . please find copies of my office notes and his hearing 
test, which suggests his tinnitus is from high noise 
damage."  

In September 1990 C.F., M.D. diagnosed the veteran with 
"Hearing loss; tinnitus in the right ear with no evidence of 
acoustic tumor on MRI."  With respect to the veteran's 1990 
automobile accident, Dr F. stated, "...there is no way to tell 
if he had pre-existing hearing loss unless I have an 
audiogram done prior to the accident."  

In an April 1991 written statement the veteran indicated he 
experienced "ringing in my right ear since my military 
days", but stated that his only pre-automobile accident 
audiogram was done as part of his service induction physical, 
which did not reflect hearing abnormalities.  A May 1991 VA 
Summary Report of Examination for Organic Hearing Loss 
reflects the veteran's complaint of "constant tinnitus, 
right ear".

The June and August 1991 RO determinations denied service 
connection for tinnitus on the basis that the evidence did 
not document disease either in service or to a compensable 
degree within one year of separation from service.


Newly Submitted Evidence

An October 1992 review of the veteran's claim of tinnitus by 
R.B., M.D. and the veteran's testimony at a November 1995 
hearing constitute all of the evidence submitted to the RO 
since the 1991 RO determination became final.  

Dr. RB indicates, "This individual presents with a primary 
complaint of right sided tinnitus...he feels that this dates 
from his time in the Army when he was around a lot of noise.  
He had an exacerbation two years ago when he was rear-ended 
in an auto accident."  

During the November 1995 RO hearing, the veteran testified 
that while in service he was assigned to a rifle range and 
did not wear ear protection.  He further testified to 
developing a "numbness" in his ears in service and 
"ringing" after he left service.  The only other witness 
was the veteran's spouse, who testified about his apparent 
hearing loss.

Analysis

After having carefully reviewed the evidence, and as will be 
discussed in detail below, the Board is of the opinion that 
the veteran has not submitted new and material evidence for 
the purpose of reopening his claim of entitlement to service 
connection for tinnitus.  

The veteran's claim was denied by the RO in 1991 in essence 
because there was no evidence linking diagnosed tinnitus to 
service.  Prior to that rating determination, the veteran had 
submitted evidence of diagnosis for tinnitus, the existence 
of which was conceded by the RO.  The RO denied the veteran's 
claim, in essence, because there was no medical evidence of 
tinnitus during service and no medical evidence linking the 
recently diagnosed tinnitus and the veteran's service.

Evidence submitted since June and August 1991 only shows that 
the veteran is still diagnosed with tinnitus.  No evidence 
was submitted which provides a connection between the 
veteran's tinnitus and his service.  Neither the October 1992 
letter from Dr. RB nor November 1995 hearing testimony, 
provide competent medical evidence of a nexus between the 
veteran's disorder and service.  

Dr. R.B.'s letter is not new and material evidence.  Dr. B. 
did not provide a medical nexus opinion but merely repeated 
the veteran's contention that he had tinnitus since service.  
Thus, Dr. B. report was based on the veteran's previously 
rejected recitation of history and was not based on an 
independent review of the service medical records or other 
relevant documents that would enable formation of an opinion 
based on independent grounds.  The mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  See also Blackburn v. Brown, 8 Vet. App. 97, 103 
(1995) and cases cited therein.

As to the veteran's testimony, the Court in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), extended the principle of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Therefore, the veteran's 
assertions are insufficient to reopen his claim.

In short, the additional evidence submitted since the June 
and August 1991 rating decisions does not constitute 
competent medical findings regarding the etiology of the 
veteran's tinnitus, and is cumulative of previously submitted 
evidence.  As such, the Board finds that the evidence is not 
new, and, therefore, not sufficient to warrant reopening of 
the veteran's claim.  38 C.F.R. § 3.156(a) see also Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).


Additional Matters

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) duty 
to advise the claimant of evidence needed to complete his 
application, as discussed in Robinette v. Brown, 8 Vet. App. 
69 (1995), to applications to reopen a claim through the 
presentation of new and material evidence.  In this instance, 
VA has fulfilled such duty in the course of requests for 
information from the veteran and advising the veteran of the 
status of his claim in the statement of the case and 
supplemental statement of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), that duty arises where 
the veteran has reported the existence of evidence which 
could serve to re-open a claim.  As no such evidence has been 
identified in the instant case, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  (See the May 1995 statement of the case.)  
This standard has since been rendered invalid by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the May 1995 statement of the case. The veteran was also 
provided opportunities to appear and testify at personal 
hearings; he did in fact testify.  The Board concludes that 
the veteran has been adequately informed of the basis for the 
RO's decision, that he was accorded ample opportunity to 
present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial. A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  In that case, the Court held that a 
remand under Hodge would not be required if the underlying 
claim was not well grounded due to the absence of medical 
nexus evidence.  Such is the case here.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for tinnitus, not having been 
submitted, the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

